--------------------------------------------------------------------------------

Exhibit 10.18
 
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Second Amendment to Employment Agreement (“Amendment”) is entered into by
and between NutraCea, a California corporation with principal offices at 6720 N.
Scottsdale Road, Suite 390, Scottsdale, Arizona 85253 (“NutraCea”) and Jerry
Dale Belt (“Employee”), effective as of February 14, 2012 (the “Effective
Date”).  NutraCea and Employee agree as follows:


1.             Background and Purpose.


1.1.          Employment Agreement. NutraCea and Employee are parties to that
certain Employment Agreement dated June 8, 2010, as amended pursuant to the
First Amendment to Employment Agreement dated July 15, 2011 (collectively as
amended, the “Employment Agreement”).


1.2.          Amendment. NutraCea and Employee wish to modify certain of the
provisions of the Employment Agreement to provide for an additional severance
payment upon a change of control of NutraCea, all as set forth in this
Amendment.


1.3           Capitalized Terms.  Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to them in the Employment Agreement.


1.4.          Effective Date. This Amendment shall become effective as of the
Effective Date set forth above.


2.             Amendments.     The Employment Agreement is hereby amended to add
new Section 3.2.4 to provide as follows:


“3.2.4   Termination Upon a Change of Control. Within sixty (60) days prior to
or ninety (90) days after the effective date of a Change of Control (as defined
below), either NutraCea or Employee may, upon thirty (30) days' prior written
notice to the other, terminate Employee's employment. In the event of any such
termination of Employee's employment (and regardless of whether such termination
occurs with or without such thirty (30) day notice), NutraCea shall pay to
Employee (a) the severance and other benefits set forth in Section 3.2.1 and
Section 3.2.2 and (b) an additional severance payment of an amount equal to the
excess, if any, of (1) two times the sum of Employee's Base Salary for the year
in which the termination occurs, over (2) the amount of the Severance Payment.
Such payment shall be payable in accordance with applicable law, but in no event
later than thirty (30) days following the date of termination. For the purposes
of this Agreement, the term “Change of Control” shall mean any of the following
events: (x) the consummation of a merger or consolidation of NutraCea with any
other entity which results in the voting securities of NutraCea outstanding
immediately prior thereto failing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the total voting power represented by the voting
securities of NutraCea or such surviving entity outstanding immediately after
such merger or consolidation, or (y) the sale, mortgage, lease or other transfer
in one or more transactions not in the ordinary course of NutraCea's business of
assets or earning power constituting more than fifty percent (50%) of the assets
or earning power of NutraCea and its subsidiaries (taken as a whole) to any such
person or group of persons.”


 
 

--------------------------------------------------------------------------------

 
 
3.             Effect of Amendment.


3.1           Terms. On and after the date hereof, each reference in the
Employment Agreement to "this Agreement," "herein," "hereof," "hereunder" or
words of similar import shall mean and be a reference to the Employment
Agreement as amended hereby.


3.2           Full Force and Effect. Except as specifically amended by this
Amendment, the Employment Agreement shall remain in full force and effect and
the Employment Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects.  Upon the execution and delivery hereof, this
Amendment and the Employment Agreement shall henceforth be read, taken and
construed as one and the same instrument, but such amendments and supplements
shall not operate so as to render invalid or improper any action heretofore
taken under the Employment Agreement.


3.3           Conflicting Terms.  In the event of any conflict or inconsistency
between the provisions of the Employment Agreement and the provisions of this
Amendment, the provisions of this Amendment shall control.


4.             Miscellaneous.


4.1           Governing Law; Further Action; Counterparts. This Amendment shall,
in all respects, be governed by and construed under the laws of the State of
Arizona applicable to agreements executed and to be wholly performed within
California, without regard to conflict of law principles. The parties agree to
take all action necessary or useful to complete and accomplish the intentions of
this Amendment. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original but all of which taken together will
constitute one and the same instrument.


4.2           Entire Agreement.  This Amendment, together with the Employment
Agreement, constitutes the entire agreement between and among the parties and
supersedes any and all prior and contemporaneous oral or written understandings
between the parties relating to the subject matter hereof.
 
[Remainder of Page Left Blank Intentionally—Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
NutraCea and Jerry Dale Belt have executed and delivered this Second Amendment
to Employment Agreement as of the Effective Date set forth above.
 

  NUTRACEA           /s/ W. John Short     By: W. John Short     Title:  Chief
Executive Officer           EMPLOYEE           /s/ J. Dale Belt     Jerry Dale
Belt  

 
[Signature Page to Second Amendment to Employment Agreement]
 
 
 3

--------------------------------------------------------------------------------